Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samuel Newberry on 06/15/2022.

The application has been amended as follows: 

Claim 1) A computer implemented method, comprising: 
obtaining, from a video library, a video comprising a plurality of video segments, wherein: 
each video segment is directly linked to at least one other video segment; 
the plurality of video segments comprise a beginning video segment, intermediate video segments, and final video segments; and 
the intermediate video segments comprise a set of interactive video segments, wherein each interactive video segment is directly linked to at least two other video segments, only one of which can be selected by a viewer at the end of the display of the interactive video segment; 
identifying a plurality of video pathways in the video, wherein each video pathway comprises a different subset of video segments from among the plurality of video segments and each subset of video segments includes the beginning video segment, a set of intermediate segments, and one final video segment; 
for each video pathway in the plurality of video pathways, generating classification data that is descriptive of content in the video pathway, wherein the classification data that is descriptive of content in each video pathway specifies a genre classification for the video pathway;
wherein generating classification data that is descriptive of content in each video pathway, includes: 
for each video segment of the video pathway, generating a distribution of scores using a genre classifier, wherein each score in the distribution of scores indicates a likelihood that the video segment is classified in a particular genre; 
aggregating the distribution of scores for all video segments of the video pathway; 
determining, based on an aggregated distribution of scores, a score that is higher than other scores in the aggregated distribution of scores; and 
identifying a genre associated with the determined score; 
for each video pathway in the plurality of video pathways, storing, based on the classification data for the video pathway, the video in a category of the video library along with other videos in the category of the video library, wherein the video library includes multiple categories that are each associated with a different classification; and 
displaying, upon selection of the video from a particular category of the video library and for presentation on a user device, video segments of a video pathway that has a classification which is the same as the classification associated with the particular category.

Claim 2 is cancelled.

Claim 3) The computer implemented method of claim [[2]]1, further comprising identifying a set of preferred video pathways in the video, wherein the identifying includes: obtaining a set of preferred genre classifications; and determining, from among the plurality of video pathways, a set of video pathways that each has a genre classification included in the set of preferred genre classifications.

Claim 6 is cancelled.

Claim 7) A system, comprising: 
one or more memory devices storing instructions; and 
one or more data processing apparatus that are configured to interact with the one or more memory devices, and upon execution of the instructions, perform operations including: 
obtaining, from a video library, a video comprising a plurality of video segments, wherein: 
each video segment is directly linked to at least one other video segment; 
the plurality of video segments comprise a beginning video segment, intermediate video segments, and final video segments; and 
the intermediate video segments comprise a set of interactive video segments, wherein each interactive video segment is directly linked to at least two other video segments, only one of which can be selected by a viewer at the end of the display of the interactive video segment; 
identifying a plurality of video pathways in the video, wherein each video pathway comprises a different subset of video segments from among the plurality of video segments and each subset of video segments includes the beginning video segment, a set of intermediate segments, and one final video segment; 
for each video pathway in the plurality of video pathways, generating classification data that is descriptive of content in the video pathway, wherein the classification data that is descriptive of content in each video pathway specifies a genre classification for the video pathway; 
wherein generating classification data that is descriptive of content in each video pathway, includes: 
for each video segment of the video pathway, generating a distribution of scores using a genre classifier, wherein each score in the distribution of scores indicates a likelihood that the video segment is classified in a particular genre; 
aggregating the distribution of scores for all video segments of the video pathway; 
determining, based on an aggregated distribution of scores, a score that is higher than other scores in the aggregated distribution of scores; and 
identifying a genre associated with the determined score;
for each video pathway in the plurality of video pathways, storing, based on the classification data for the video pathway, the video in a category of the video library along with other videos in the category of the video library, wherein the video library includes multiple categories that are each associated with a different classification; and 
displaying, upon selection of the video from a particular category of the video library and for presentation on a user device, video segments of a video pathway that has a classification which is the same as the classification associated with the particular category.

Claim 8 is cancelled.

Claim 9) The system of claim [[8]]7, wherein the one or more data processing apparatus are configured to perform operations further comprising: 
identifying a set of preferred video pathways in the video, the identifying includes: 
obtaining a set of preferred genre classifications; and 
determining, from among the plurality of video pathways, a set of video pathways that each has a genre classification included in the set of preferred genre classifications.

Claim 12 is cancelled.

Claim 19) The computer implemented method of claim [[2]]1, further comprising: 
receiving, from a viewer, a query requesting videos in the video library that are classified as a particular genre; and 
in response to the query, identifying a set of videos in the video library that are classified as the particular genre, wherein the set of videos comprises a first video including a plurality of video pathways and at least one video pathway in the first video having a genre classification that matches the particular genre.

Claim 20) The system of claim [[8]]7, wherein the one or more data processing apparatus are configured to perform operations further comprising: 
receiving, from a viewer, a query requesting videos in the video library that are classified as a particular genre; and 
in response to the query, identifying a set of videos in the video library that are classified as the particular genre, wherein the set of videos comprises a first video including a plurality of video pathways and at least one video pathway in the first video having a genre classification that matches the particular genre.

Claim 21) The non-transitory computer readable medium of claim [[14]]13, further comprising: 
receiving, from a viewer, a query requesting videos in the video library that are classified as a particular genre; 
in response to the query, identifying a set of videos in the video library that are classified as the particular genre, wherein the set of videos comprises a first video including a plurality of video pathways and at least one video pathway in the first video having a genre classification that matches the particular genre.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A computer implemented method, comprising obtaining, from a video library, a video comprising a plurality of video segments, wherein each video segment is directly linked to at least one other video segment, the plurality of video segments comprise a beginning video segment, intermediate video segments, and final video segments, and the intermediate video segments comprise a set of interactive video segments, wherein each interactive video segment is directly linked to at least two other video segments, only one of which can be selected by a viewer at the end of the display of the interactive video segment, identifying a plurality of video pathways in the video, wherein each video pathway comprises a different subset of video segments from among the plurality of video segments and each subset of video segments includes the beginning video segment, a set of intermediate segments, and one final video segment, for each video pathway in the plurality of video pathways, generating classification data that is descriptive of content in the video pathway, wherein the classification data that is descriptive of content in each video pathway specifies a genre classification for the video pathway, wherein generating classification data that is descriptive of content in each video pathway, includes for each video segment of the video pathway, generating a distribution of scores using a genre classifier, wherein each score in the distribution of scores indicates a likelihood that the video segment is classified in a particular genre, aggregating the distribution of scores for all video segments of the video pathway, determining, based on an aggregated distribution of scores, a score that is higher than other scores in the aggregated distribution of scores, and identifying a genre associated with the determined score, for each video pathway in the plurality of video pathways, storing, based on the classification data for the video pathway, the video in a category of the video library along with other videos in the category of the video library, wherein the video library includes multiple categories that are each associated with a different classification, and displaying, upon selection of the video from a particular category of the video library and for presentation on a user device, video segments of a video pathway that has a classification which is the same as the classification associated with the particular category, as claimed and arranged by Applicant, was not known in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS T CORBO/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        
06/15/2022